

EXHIBIT 10.1




First Amendment to Amended and Restated
Multicurrency Credit Agreement and Waiver
This First Amendment to Amended and Restated Multicurrency Credit Agreement and
Waiver (herein, this “Amendment”) is entered into on June 27, 2016, and
effective as of March 31, 2016, by and among Fenix Parts, Inc., a Delaware
corporation (the “U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian
corporation (the “Canadian Borrower” and, together with the U.S. Borrower, the
“Borrowers” and individually a “Borrower”), the direct and indirect Subsidiaries
of U.S. Borrower party to this Amendment, as U.S. Guarantors, the direct and
indirect Subsidiaries of Canadian Borrower from time to time party to this
Amendment, as Canadian Guarantors, the Lenders party hereto, and BMO Harris Bank
N.A., as Administrative Agent.
Preliminary Statements
A.    The Borrowers, the Guarantors, the Lenders, and the Administrative Agent
are parties to a certain Amended and Restated Multicurrency Credit Agreement,
dated effective as of December 31, 2015 (as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms thereof, the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.
B.    The Borrowers and the Lenders have agreed to amend the Credit Agreement,
and the Lender has agreed to waive certain provisions of the Credit Agreement
for periods ending prior to the date hereof, on the terms and conditions set
forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    Section 1.1 of the Credit Agreement (Definitions) shall be amended by
(a) adding in appropriate alphabetical order the following definition of “Excess
Cash Flow,” “First Amendment,” and “First Amendment Effective Date” and
(b) amending and restating the definitions of “EBITDA,” “Excluded Deposit
Account” and “Fixed Charge Coverage Ratio” in their entirety, each of which
shall read as follows:
“EBITDA” means, with reference to any period, Net Income for such period
(computed without giving effect to any non-cash adjustments relating to the
change in fair value of contingent consideration liabilities for the relevant
period or any unrealized non‑cash gains and losses with respect to hedging
obligations of the type permitted by Section 7.1(c) hereof) plus (a) all amounts
deducted in arriving at such Net Income amount in respect of (i) Interest
Expense for such





--------------------------------------------------------------------------------




period, (ii) federal, state, provincial, and local income taxes for such period,
(iii) all amounts charged in accordance with GAAP for depreciation of fixed
assets and amortization of intangible assets during such period, (iv) net
amortization expense relating to below market real estate leases for such
period, (v) amortization of inventory fair value adjustment for such period
directly attributable to step-up in inventory values required under GAAP’s
purchase accounting rules for such period, (vi) non‑cash stock compensation
expense for such period, (vii) goodwill impairment charges aggregating not more
than $43,300,000 for the fiscal quarter ended March 31, 2016, and
(viii) non-cash charges for change in indemnification receivable aggregating
$2,089,000 for the fiscal quarter ended March 31, 2016, (ix) other non-cash
charges for the relevant period approved in writing by the Administrative Agent
in its sole discretion, and (x) for periods ending on or before September 30,
2016, third-party professional fees for such period as reasonably determined by
U.S. Borrower in good faith and established to the reasonable satisfaction of,
and subject to the approval of, Administrative Agent, and (y) for the period
ending December 31, 2016, non‑recurring third-party professional fees
aggregating not more than $500,000, minus (b) the sum of (i) all tax credits for
such period, (ii) all cash payments made during such period in respect of stock
compensation expensed in a prior period; and (iii) prior period income
adjustment of $2,000,000 in the aggregate for the fiscal quarter ended March 31,
2016. Unless specifically provided otherwise, each period for which EBITDA is
calculated shall be the twelve consecutive months ending on the end date of such
period, provided that for 2016 EBITDA shall be annualized instead as follows:
(i) EBITDA shall be computed for the period ending March 31, 2016, by
multiplying the EBITDA for the one quarter then ended by four (4), (i) EBITDA
shall be computed for the period ending June 30, 2016, by multiplying EBITDA for
the two quarters then ended by two (2), and (ii) EBITDA shall be computed for
the period ending September 30, 2016, by multiplying EBITDA for the three
quarters then ended by four thirds (4/3); provided further that (A) there shall
be deducted from annualized EBITDA for measurement periods ending on or before
September 30, 2016, the greater of (X) $2,000,000 and (Y) actual third-party
professional fees for such period. For purposes of this Agreement, (i) EBITDA of
an Acquired Business shall be determined in a manner consistent with the
foregoing determined by U.S. Borrower in good faith and established to the
reasonable satisfaction of Administrative Agent and (ii) Permitted Acquisitions
that have been consummated during any such period with respect to which EBITDA
is calculated shall be deemed to have occurred on the first day of such period
and EBITDA shall include the historical results of operations of the Acquired


‑2‑

--------------------------------------------------------------------------------




Business adjusted for non‑recurring expenses and non‑recurring revenue
reasonably determined by U.S. Borrower in good faith and established to the
reasonable satisfaction of, and subject to the approval of, Administrative
Agent.
“ECF Prepayment Percentage” means 50.0%; provided that if the Total Leverage
Ratio as of the last day of the most recently completed two fiscal quarters as
demonstrated by the financial statements of the U.S. Borrower submitted pursuant
to Section 6.5 hereof is less than 2.0 to 1.0 and so long as no Default or Event
of Default shall have occurred and be continuing, such percentage shall be
reduced to 0% for the most recent fiscal year‑end.
“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
extraordinary gains or losses) of the Borrowers and their Subsidiaries during
such period exceeds (b) the sum of (i) Interest Expense of the Borrowers and
their Subsidiaries payable in cash during such period, plus (ii) federal, state,
provincial, and local income taxes of the Borrowers and their Subsidiaries
payable in cash during such period, plus (iii) the aggregate amount of payments
made by the Borrowers and their Subsidiaries during such period in respect of
all principal on all Indebtedness (whether at maturity, as a result of mandatory
sinking fund redemption, prepayment (mandatory or voluntary), acceleration or
otherwise), including cash payment of any Earn Out Obligations or other
contingent consideration, but excluding payments made under the Revolving
Credit, plus (iv) the aggregate amount of Unfinanced Capital Expenditures made
by the Borrowers and their Subsidiaries during such period, plus (v) any
increases in non‑debt, non‑cash working capital of the Borrowers and their
Subsidiaries for such period, minus (vi) any decreases in non‑debt, non‑cash
working capital of the Borrowers and their Subsidiaries for such period.
“Excluded Deposit Account” means a deposit account the balance of which consists
exclusively of (and is identified when established as an account established
solely for the purposes of) (a) withheld income Taxes and federal, state,
provincial, local or foreign employment Taxes in such amounts as are required in
the reasonable judgment of a Loan Party to be paid to the Internal Revenue
Service or any other U.S., federal, state, provincial, or local or foreign
government agencies within the following month with respect to employees of such
Loan Party, (b) amounts required to be paid over to an employee benefit plan
pursuant to DOL Reg. Sec. 2510.3‑102 on behalf of or for the benefit of
employees of any Loan Party, (c) amounts which are required to be pledged or
otherwise provided as security pursuant


‑3‑

--------------------------------------------------------------------------------




to any requirement of any Governmental Authority or foreign pension requirement,
(d) amounts to be used to fund payroll obligations (including, but not limited
to, amounts payable to any employment contracts between any Loan Party and their
respective employees). and (e) other deposit accounts maintained in the ordinary
course of business containing cash amounts that do not exceed at any time
$10,000 for any such account and $20,000 in the aggregate for all such accounts
under this clause (e), unless requested by the Administrative Agent.
“First Amendment” means that certain First Amendment to Amended and Restated
Multicurrency Credit Agreement dated effective as of March 31, 2016, by and
among the Borrowers, the Subsidiaries of the Borrowers party thereto as
Guarantors, the Lenders party thereto, and BMO Harris Bank N.A., as
Administrative Agent.
“First Amendment Effective Date” means March 31, 2016.
“Fixed Charge Coverage Ratio” means, at any time the same is to be determined,
the ratio of (a) EBITDA for the four (4) consecutive fiscal quarters of the
U.S. Borrower then most recently completed less Unfinanced Capital Expenditures
of the Borrowers and their Subsidiaries during such period to (b) Fixed Charges
for the same four (4) consecutive fiscal quarters of the U.S. Borrower then
ended. Unless specifically provided otherwise, each period for which EBITDA,
Unfinanced Capital Expenditures, and Fixed Charges are calculated shall be the
twelve consecutive months ending on the end date of such period; provided that
for 2016 EBITDA, Unfinanced Capital Expenditures, and Fixed Charges shall be
annualized instead as follows: (i) Unfinanced Capital Expenditures and Fixed
Charges shall be computed for the period ending March 31, 2016, by multiplying
the Unfinanced Capital Expenditures and Fixed Charges for the quarter then ended
by four (4), (ii) Unfinanced Capital Expenditures and Fixed Charges shall be
computed for the period ending June 30, 2016, by multiplying the Unfinanced
Capital Expenditures and Fixed Charges for the two quarters then ended by
two (2), (iii) Unfinanced Capital Expenditures and Fixed Charges shall be
computed for the period ending September 30, 2016, by multiplying the Unfinanced
Capital Expenditures and Fixed Charges for the three quarters then ended by four
thirds (4/3), and (iv) EBITDA for the fiscal quarters ending on or before
September 30, 2016, shall be annualized as set forth in the definition of
EBITDA; provided further that Fixed Charges consisting of the payment of any
Earn Out Obligations shall not be annualized but rather included within the
relevant period in an amount equal to such payment.


‑4‑

--------------------------------------------------------------------------------




1.2.    The pricing grid set forth in the Applicable Margin definition set forth
in Section 1.1 of the Credit Agreement (Definitions) shall be and hereby is
amended and restated in its entirety to read as follows (which shall be
effective for the interest and fees accruing after the First Amendment Effective
Date):
Level
Total Leverage Ratio for Such Pricing Date
Applicable Margin for Base Rate Loans, Canadian Prime Rate Loans, and
Reimbursement Obligations shall be:
Applicable Margin for Eurodollar Loans and Letter of credit Fee shall be:
Applicable Margin for Commitment Fee shall be:
IV
Greater than or equal to 2.75 to 1.0
2.75%
3.75%
0.375%
III
Less than 2.75 to 1.0, but greater than or equal to 2.25 to 1.0
1.50%
2.50%
0.25%
II
Less than 2.25 to 1.0, but greater than or equal to 1.50 to 1.0
1.00%
2.00%
0.25%
I
Less than 1.50 to 1.0
0.50%
1.50%
0.25%

1.3.Section 2.9(b) of the Credit Agreement (Mandatory Prepayments) shall be and
hereby is amended by striking clause (vi) and inserting in lieu thereof a new
clause (vi) and (vii) that shall read as follows:
(vi)    Within 120 days after the end of each fiscal year of the U.S. Borrower
(commencing with the first of such date occurring after the First Amendment
Effective Date), the U.S. Borrower shall prepay the Obligations by an amount
equal to the ECF Prepayment Percentage of Excess Cash Flow for the most recently
completed fiscal year of the U.S. Borrower. The amount of each such prepayment
shall be applied first to the outstanding Term Loans until paid in full and then
to the Revolving Credit (applied as between the U.S. Revolving Credit and the
Canadian Revolving Credit as Administrative Agent shall determine in its
discretion).
(vii)    Unless the relevant Borrower otherwise directs, prepayments of Loans
under this Section 2.9(b) shall be applied first to Borrowings of Base Rate
Loans (or, in case of Loans in Canadian Dollars owing by Canadian Borrower,
Borrowings of Canadian Prime Rate Loans) until payment in full thereof with any
balance applied to Borrowings of Eurodollar Loans in the order in which their
Interest Periods expire. Each prepayment of Loans under this Section 2.9(b)
shall be made by the payment of the principal amount to be prepaid and, in the
case of any Term Loans or Eurodollar Loans or Swing Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 3.3. Each prefunding of L/C Obligations shall be made in
accordance with Section 8.4.


‑5‑

--------------------------------------------------------------------------------




1.4.    Section 7.11 of the Credit Agreement (Financial Covenants) shall be and
hereby is amended and restated in its entirety to read as follows:
Section 7.11.    Financial Covenants.
(a)    Net Worth. Borrowers shall at all times maintain Net Worth of Borrowers
and their Subsidiaries determined on a consolidated basis in an amount not less
than (i) $59,000,000 plus (ii) 50% of Net Income for each fiscal quarter of
Borrower ending on or after June 30, 2016, for which such Net Income is a
positive amount (i.e., there shall be no reduction to the minimum amount of Net
Worth required to be maintained hereunder for any fiscal quarter in which Net
Income is less than zero).
(b)    Total Leverage Ratio. As of the last day of each fiscal quarter of
U.S. Borrower ending during the relevant period set forth below, Borrowers shall
not permit the Total Leverage Ratio to be greater than the corresponding ratio
set forth opposite such period:
Fiscal quarter (s) Ending
Total Leverage Ratio shall not be greater than:
03/31/2016
4.75 to 1.0
06/30/2016
4.50 to 1.0
09/30/2016
4.50 to 1.0
12/31/2016
4.250 to 1.0
03/31/2017
3.750 to 1.0
06/30/2017
3.50 to 1.0
09/30/2017
3.00 to 1.0
Fiscal quarters ending on 12/31/2017 and at all times thereafter
2.750 to 1.0

(c)Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of
U.S. Borrower, Borrowers shall maintain a Fixed Charge Coverage Ratio of not
less than 1.20 to 1.0.
1.5.    Exhibit F to the Credit Agreement shall be and hereby is amended and
restated in its entirety to read as set forth on Exhibit F attached hereto and
made a part hereof.
Section 2.
Waivers.

The Borrowers have advised the Lenders that the Borrowers were not in compliance
with (a) Section 6.5(a) of the Credit Agreement with respect to the delivery of
their Borrowing Base Certificate and related reports for the fiscal quarter
ended March 31, 2016, and (b) Sections 6.5(b) and (j) of the Credit Agreement
with resepct to the delivery of their quarterly financial statements and
covenant compliance certificate for the fiscal quarter ended March 31, 2016
(collectively, the “Existing Defaults”), and have requested that such Existing
Defaults for such periods be waived. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Lenders


‑6‑

--------------------------------------------------------------------------------




hereby waive the Existing Defaults for, and only for, the periods set forth
herein. This waiver is limited to the matters and for the periods expressly set
forth above. Except as specifically waived hereby, all terms and conditions of
the Credit Agreement shall stand and remain in full force and effect. Without
limiting the foregoing, the parties acknowledge and agree that the Borrowers are
required to comply with all of the covenants described herein for all
measurement and reporting periods ending on or after the First Amendment
Effective Date.
Section 3.    Conditions Precedent.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
3.1.    The Borrowers, the Guarantors, and the Lenders shall have executed and
delivered this Amendment;
3.2.    The Borrowers shall have delivered to the Administrative Agent their
Borrowing Base Certificate and related reports for the fiscal quarter ended
March 31, 2016, and their quarterly financial statements and covenant compliance
certificate for the fiscal quarter ended March 31, 2016, and such certificates
and the details provided for therein shall be satisfactory to the Administrative
Agent and the Lenders;
3.3.    The Borrowers shall have paid all upfront amendment fees as mutually
agreed upon between the Borrowers and the Administrative Agent and the Borrowers
shall have paid, to the extent invoiced, all reasonable and documented fees and
expenses of the Administrative Agent; and
3.4.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 4.
Representations.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Administrative Agent and the Lenders that as
of the date hereof, after giving effect to the amendments set forth in Section 1
above and the waiver set forth in Section 2 above, (a) the representations and
warranties set forth in Section 5 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct, except that the
representations contained in Section 5.5 shall be deemed to refer to the most
recent financial statements of the Borrowers delivered to the Lenders, and
(b) the Loan Parties are in compliance with the terms and conditions of the
Credit Agreement and the other Loan Documents and no Default or Event of Default
exists or shall result after giving effect to this Amendment.
Section 5.
Miscellaneous.

5.1.    The Loan Parties heretofore executed and delivered to the Administrative
Agent and the Lenders the Collateral Documents. The Loan Parties hereby
acknowledge and agree that the Liens created and provided for by the Collateral
Documents continue to secure, among other things,


‑7‑

--------------------------------------------------------------------------------




the Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent and
the Lenders thereunder, the obligations of the Loan Parties thereunder, and the
Liens created and provided for thereunder remain in full force and effect and
shall not be affected, impaired or discharged hereby. Nothing herein contained
shall in any manner affect or impair the priority of the Liens created and
provided for by the Collateral Documents as to the indebtedness which would be
secured thereby prior to giving effect to this Amendment. By executing this
Amendment in the place provided for that purpose below, each Guarantor hereby
consents to the amendment to the Credit Agreement as set forth herein and
confirms that its obligations thereunder (including without limitation its
obligations as a Guarantor pursuant to Section 10 thereof) and, in the case of
the Canadian Borrower and Canadian Guarantors, the Canadian Guarantee Agreement,
remain in full force and effect. Each Guarantor further agrees that the consent
of such Guarantor to any further amendments to the Credit Agreement (other than
as expressly provided in Section 11.3(iv) thereof) or any other Loan Document
shall not be required as a result of this consent having been obtained.
5.2.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby. This Amendment is not a novation nor is it to be construed as a release,
waiver or modification of any of the terms, conditions, representations,
warranties, covenants, rights or remedies set forth in the Credit Agreement or
the other Loan Documents, except as specifically set forth herein. Without
limiting the foregoing, the Loan Parties agree to comply with all of the terms,
conditions, and provisions of the Credit Agreement and the other Loan Documents
except to the extent such compliance is irreconcilably inconsistent with the
express provisions of this Amendment.
5.3.    The Borrowers agree to pay on demand all reasonable costs and expenses
of or incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
reasonable fees and expenses of counsel for the Administrative Agent.
5.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
construed and determined in accordance with the laws of the State of Illinois
without regard to conflicts of law principles that would require application of
the laws of another jurisdiction.
[Signature Pages to Follow]


‑8‑

--------------------------------------------------------------------------------







This First Amendment to Amended and Restated Multicurrency Credit Agreement and
Waiver is entered into as of the date and year first above written.
“Borrowers”
Fenix Parts, Inc.
By    
Name    
Title    
Fenix Parts Canada, Inc.
By    
Name    
Title    
“Guarantors”
Don’s Automotive Mall, Inc.
By    
Name    
Title
Eiss Brothers, Inc.
By    
Name    
Title


‑9‑

--------------------------------------------------------------------------------




Gary’s U-Pull It, Inc.
By    
Name    
Title
Green Oak Investments LLC
By    
Name    
Title
Horseheads Automotive Recycling, Inc.


By    
Name    
Title
Leesville Auto Wreckers, Inc.
By    
Name    
Title
Standard Auto Wreckers Inc.
By    
Name    
Title
Jerry Brown, Ltd.


[Signature Page to First Amendment to Amended and Restated Multicurrency Credit
Agreement and Waiver—Fenix]

--------------------------------------------------------------------------------




By    
Name    
Title
Ocean County Auto Wreckers, Inc.
By    
Name    
Title
Butler Auto Sales and Parts, Inc.
By    
Name    
Title    
Tri-City Auto Salvage, Inc.
By    
Name    
Title    
2434861 Ontario Inc.


[Signature Page to First Amendment to Amended and Restated Multicurrency Credit
Agreement and Waiver—Fenix]

--------------------------------------------------------------------------------




By    
Name    
Title    
Accepted and agreed to.
BMO Harris Bank N.A., individually as a Lender and as Administrative Agent
By    
Name    
Title    
Bank of Montreal, as a Lender
By    
Name    
Title    




[Signature Page to First Amendment to Amended and Restated Multicurrency Credit
Agreement and Waiver—Fenix]

--------------------------------------------------------------------------------




EXHIBIT 10.1


EXHIBIT F
FENIX PARTS, INC. AND FENIX PARTS CANADA, INC.
COMPLIANCE CERTIFICATE
Date:  __________, 20__
To:
BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party to,
the Credit Agreement described below

Ladies and Gentlemen:
Reference is made to the Amended and Restated Multicurrency Credit Agreement,
dated effective as of December 31, 2015, by and among Fenix Parts, Inc., a
Delaware corporation (the “U.S. Borrower”), Fenix Parts Canada, Inc., a Canadian
corporation (the “Canadian Borrower” and, together with the U.S. Borrower, the
“Borrowers” and individually a “Borrower”), the Guarantors party thereto, the
Lenders party thereto, and BMO Harris Bank N.A., a national banking association,
as Administrative Agent and L/C Issuer (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined herein have the meanings assigned to them in the Credit
Agreement. This Compliance Certificate is furnished to Administrative Agent and
the Lenders pursuant to the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected/appointed ____________ of U.S. Borrower.
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrowers and their Subsidiaries during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below.





--------------------------------------------------------------------------------



EXHIBIT 10.1


4.    The financial statements required by Section 6.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby.
5.    Schedule I hereto sets forth financial data and computations evidencing
Borrowers’ compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement. In the event of a conflict between the attached spreadsheet
and any certifications relating thereto and the Credit Agreement and related
definitions used in calculating such covenants, the Credit Agreement and such
related definitions shall govern and control.
6.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrowers have taken, are taking, or
propose to take with respect to each such condition or event:
    
    
    
    
The foregoing certifications, together with the computations set forth in
Schedule I hereto, are made and delivered as of the date first above written.
FENIX PARTS, INC., as agent for Borrowers
By    
Name    
Title    






‑2-

--------------------------------------------------------------------------------




EXHIBIT 10.1


SCHEDULE I
TO
COMPLIANCE CERTIFICATE
FENIX PARTS, INC. AND FENIX PARTS CANADA, INC.
COMPLIANCE CALCULATIONS,
FOR AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT
DATED EFFECTIVE AS OF DECEMBER 31, 2015
CALCULATIONS AS OF _____________, _______



--------------------------------------------------------------------------------

A. Net Worth (Section 7.11(a))
 
1. Net Worth
$___________
2. Line A1 shall not be less than ($59,000,000 plus (ii) 50% of Net Income for
each fiscal quarter of Borrower ending on or after June 30, 2016, and thereafter
for which such Net Income is a positive amount):
$___________
3. Borrowers are in compliance (circle yes or no)
yes/no
B. Total Leverage Ratio (Section 7.11(b))
 
1. Total Funded Debt
$___________
2. Net Income for past 4 quarters (computed without giving effect to any
non-cash adjustments relating to the change in fair value of contingent
consideration liabilities for the relevant period or any unrealized non‑cash
gains and losses with respect to hedging obligations of the type permitted by
Section 7.1(c))
___________
3. Interest Expense for past 4 quarters
___________
4. Income taxes for past 4 quarters
___________
5. Depreciation and Amortization Expense for past 4 quarters
___________
6. Net amortization expense relating to below market real estate leases for past
4 quarters
___________
7. Amortization of inventory fair value adjustment for such period directly
attributable to step-up in inventory values required under GAAP’s purchase
accounting rules for past 4 quarters
___________
8. Non‑cash stock compensation expense for past 4 quarters
___________






--------------------------------------------------------------------------------



EXHIBIT 10.1


9. To the extent included within the relevant period, goodwill impairment
charges aggregating $43,300,000 for the fiscal quarter ended March 31, 2016
___________
10. To the extent included within the relevant period, non-cash charges for
change in indemnification receivable aggregating $2,089,000 for the fiscal
quarter ended March 31, 2016
___________
11. Non-cash charges for the relevant period approved in writing by the
Administrative Agent in its sole discretion (if any)
___________
12. For periods ending (i) on or before September 30, 2016, all third-party
professional fees and (ii) on December 31, 2016, non-recurring third-party
professional fees aggregating not more than $500,000
___________
12. Tax credits for past 4 quarters
___________
13. Cash payments made during past 4 quarters in respect of stock compensation
expensed in a prior period
___________
14. Prior period income adjustment of $2,000,000 in the aggregate for the fiscal
quarter ended March 31, 2016 (for periods on or after March 31, 2017, insert
N/A)
___________
15. Sum of Lines B2, B3, B4, B5, B6, B7, B8, B9, B10, and B11 minus the sum of
B12 , B13, and B14
___________
16. Pro forma adjustments for Permitted Acquisitions approved by Administrative
Agent (plus or minus)
___________
17. Line B15 (plus or minus) Line B16
___________
18. For periods ending on or before September 30, 2016, the greater of
(A) $2,000,000 and (Y) actual third-party accounting, tax, and legal expenses
for such period (for periods on or after December 31, 2016, insert N/A)
___________
19. Line B17 minus B18 (“EBITDA”)
___________
20. Ratio of Line B1 to B19
____:1.0
21. Line B20 ratio must not exceed
____:1.0
22. Borrowers are in compliance (circle yes or no)
yes/no
C. Fixed Charge Coverage Ratio (Section 7.11(c))
 
1. EBITDA for past 4 quarters (Line B19 above)
$___________
2. Unfinanced Capital Expenditures for past 4 quarter
$___________
3. Line C1 minus C2
$___________
4. Principal payments for past 4 quarter, including earnouts
$___________
5. Interest Expense for past 4 quarters
$___________



‑2‑

--------------------------------------------------------------------------------



EXHIBIT 10.1


6. Income taxes for past 4 quarters
$___________
7. Restricted Payments for past 4 quarters
$___________
8. Pro forma adjustments for Permitted Acquisitions approved by Administrative
Agent
$___________
9. Sum of Lines C4, C5, C6, C7, and C8
$___________
10. Ratio of Line C3 to Line C9
____:1.0
11. Line C10 ratio must not be less than
1.20:1.0
12. Borrowers are in compliance (circle yes or no)
yes/no





‑3‑